DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-13, 15, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-6, the prior art does not disclose or reasonably suggest a platform, comprising: a substrate; a first Integrated Circuit (IC) mounted to the substrate at a first height relative to the substrate; a second IC mounted to the substrate at a second height, less than the first height, relative to the substrate; a first frame lid mounted to the substrate and defining a cavity with the substrate that encapsulates the first IC and the second IC, the first frame lid comprising: a first roof disposed in a first plane parallel to the substrate, the first roof defining a port providing access to the second IC through the first roof; a foot disposed in a second plane parallel to the first plane and connected to the substrate; and a wall, connecting the first roof to the foot; and a second frame lid mounted to the first roof via a thermal isolator and extending through the port to a third plane, parallel to the second plane to be in thermal contact with the second IC at the second height.
The most applicable prior art, Leigh et al (US 10,624,240 B2), addressed in the Office Action mailed 9/21/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In Leigh et al, the second height is greater than the 
Re. Claims 8-13 and 15, the prior art does not disclose or reasonably suggest a method for attaching a frame assembly to a circuit package comprising a substrate, a first Electronic Integrated Circuit (EIC) mounted to the substrate and a second EIC, the method comprising: applying an adhesive to the substrate; applying a first thermal interface material to a first surface of the first EIC; applying a second thermal interface material to a second surface of the second EIC; Page 3PATENT App. Ser. No.: 16/522,531 Atty. Dkt. No.: 1021647US01 (104225) PS Ref. No.: 1654.104225 placing a first frame lid onto the circuit package, wherein a foot of the first frame lid contacts the adhesive, a roof of the first frame lid contacts the first thermal interface material, and the second thermal interface material is exposed by a port defined in the roof and placing the first frame lid onto the circuit package comprises: inserting an optical fiber through a slot defined in a wall of the first frame lid; and sliding the first frame lid along a length of the optical fiber until the foot is in contact with the adhesive; placing a second frame lid through the port to contact the second thermal interface material, wherein the second frame lid is thermally isolated from the first frame lid; and curing the adhesive, the first thermal interface material, and the second thermal interface material to bond the first frame lid and the second frame lid onto the circuit package and to seal the port.
The most applicable prior art, Negoro (US 2013/0043581 Al) and Leicht et al (WO 02/093222 Al), fail to individually disclose or together reasonably suggest the claimed invention, specifically those portions highlighted above. While Leicht et 
Re. Claims 21-27, the prior art does not disclose or reasonably suggest a method for attaching a frame assembly to a circuit package comprising a substrate, a first Electronic Integrated Circuit (EIC) mounted to the substrate at a first height relative to the substrate and a second EIC mounted to the substrate at a second height, less than the first height, relative to the substrate, the method comprising: applying an adhesive to the substrate; applying a first thermal interface material to a first surface of the first EIC; applying a second thermal interface material to a second surface of the second EIC; placing a first frame lid onto the circuit package, wherein a foot of the first frame lid contacts the adhesive in a first plane parallel to the substrate, a roof of the first frame lid contacts the first thermal interface material in a second plane parallel to the first Page 5PATENT App. Ser. No.: 16/522,531 Atty. Dkt. No.: 1021647US01 (104225) PS Ref. No.: 1654.104225plane, and the second thermal interface material is exposed by a port defined in the roof; placing a second frame lid through the port to contact the second thermal interface material in a third plane parallel to the second plane, wherein the second frame lid is thermally isolated from the first frame lid; and curing the adhesive, the first thermal interface material, and the second thermal interface material to bond the first frame lid and the second frame lid onto the circuit package and to seal the port.
The most applicable prior art, Leigh et al (US 10,624,240 B2), addressed in the Office Action mailed 9/21/20, fails to disclose or reasonably suggest the claimed highlighted above in combination with the remaining features of the claims.  In Leigh et al, the second height is greater than the first height, not less than the first height as required by the claim. Modification of Leigh et al to achieve the claimed invention would render Leigh et al unsuitable for their intended purpose, as the same would require a complete redesign of the first frame lid to accommodate the first IC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists an optical module in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/16/21